Citation Nr: 1236643	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-27 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation Fund.  In September 2012, the veteran appeared at a hearing held at the Honolulu, Hawaii, RO before the undersigned (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2012); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance (VCAA) Compliance

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, although the appellant was not provided with the required notification in the context of a separate VCAA letter, the Board finds that no prejudice has resulted.  In a lengthy statement received in August 2009, prior to the initial adjudication of the claim, the appellant's written arguments, as well as accompanying affidavits and other documents, were all directed toward establishing his status as a Veteran.  In the March 2010 decision, he was notified that Veteran status may be established by verification of valid military service by the National Personnel Records Center (NPRC), which did not have a record of valid service for the appellant.  He has attempted on numerous occasions to have his claimed service verified directly by NPRC.  The June 2010 statement of the case provided a list of all the documents that had been considered, as well as the text of the relevant portions of the federal law authorizing the Filipino Veterans Equity Compensation Fund.  

Further notice was provided by the undersigned at the appellant's Travel Board hearing.  At the hearing, the Veterans Law Judge discussed the elements required for the appellant's claim, including the elements found to be missing, and suggested possible sources of information.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  

Thus, the Board finds that the appellant has had a meaningful opportunity to participate in the processing of his claim, and has not been prejudiced by the failure to provide him with a specific VCAA notice letter as to the information or evidence necessary to substantiate the claim.  In this regard, as set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the binding certifications, any VCAA notification error is non-prejudicial as the appellant is not entitled to the benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  This includes assisting the claimant in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  As set forth in more detail below, the service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  The initial certification was in January 2004.  After the appellant submitted additional evidence, recertification was obtained from the National Personnel Records Center (NPRC) in September 2009, and again, after more evidence was received from the appellant, in February 2010.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  The most recent response from NPRC specifically stated that no qualifying service was found using the Veteran's actual name, an alternative spelling of his actual name, or an alias he reportedly used during his World War II service.  

Additionally, given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board further notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.  

Background

The appellant contends that his Philippine Army service during World War II qualifies as service in the Armed Forces of the United States, thus entitling him to the one-time payment from the Equity Compensation Fund.  He states that he served under an alias, MT, due to danger to his family if he were to be found to be serving in the military against the occupying Japanese forces.  

In support of this claim, as well as in connection with an earlier claim for service connection filed in November 2003, the appellant has submitted several documents issued by the Republic of the Philippines.  These include discharge document showing that the appellant (both name and alias were listed) served in the Intelligence service of the 11th Infantry of USAFIB-NL from January 1, 1945, to August 15, 1945.  The form was signed by B. Naui, identified as his commanding officer.  The cause of his discharge was discharge of guerrilla personnel.  

An Enlisted Record and Affidavit for Philippine Army Personnel (PA Form 23), both dated in August 1945, report that the appellant joined as a guerrilla in December 1944, and was inducted into the Intelligence Service Company, 11th Infantry Regiment USAFIP-NL on January 1, 1945.  

The appellant also submitted a "CERTIFICATION" from the Republic of the Philippines dated in September 1991, certifying that the appellant's alias was carried as a Pvt on the Approved Revised Reconstructed Guerrilla Roster of Intelligence Service Company, 11th Infantry, USAFIP-NL, with date of recognition of January 9, 1945, subsequently revised to May 10, 1942.  The certificate was issued for PVAO reference.  

Another "CERTIFICATION," dated in December 1998, from the Armed Forces of the Philippines, Office of the Adjutant General, which certified the appellant's service (noting his actual name) in the Intelligence Service Company, 11th Infantry, USAFIP-NL, carried under the alias name on the RRGR of 1948, Roster Number 3791, Page number 27, folder number 262, with the revised date of recognition of May 10, 1942.  

Also of record was a "CONFIRMATION OF MILITARY SERVICE" dated in October 1999, certifying the appellant's service (both actual and alias names were listed) during World War II, and conferring full military veteran status; this is a Filipino document.  

A "CERTIFICATION" dated in April 2002, from the Armed Forces of the Philippines, Office of the Adjutant General, certified the service, under the alias name only, in the Intelligence Service Company, 11th Infantry, USAFIP-NL, in the RRGR of 1948, Roster Number 85, Page number 29, folder number 262, with the revised date of recognition of May 10, 1942.  

Also received was a memorandum, signed by J.W.A., a Major General in the U.S. Army, dated in March 1948, and pertaining to "Reconstructed Guerrilla Troop Rosters of United States Army Forces in the Philippines, North Luzon (USAFIP, NL)."  These included members of the 11th Infantry Regiment, Philippine Army.  The attached rosters included one for the 11th Infantry Intelligence Service Company, which listed, as number 85, the alias name provided by the appellant, on page 22.  The evidence indicates that this documentation was provided to the appellant in June 2006 by the National Archives and Records Administration.

Also received were several affidavits in support of the appellant's claim.  A January 1969 affidavit from B. Naui, who said he had been the appellant's commanding officer.  He described the appellant's military service duties in gathering intelligence during the resistance, and that said that the appellant had served under the alias MT.  The appellant also provided a January 1969 affidavit, attesting to the same information.  

A joint affidavit signed in April 2002 by P. Zamora and E. Salvador, who identified themselves as in the same outfit with the USAFIP-NL comprising the 1st, 2nd, and 3rd battalion sectoral composition of several provinces under the command of General Volkman.  They said they knew for a fact that he had sustained a shrapnel wound during 1945 at Buguey, San Vicente, Cagayan, and that they knew that the name of the appellant, AAC, was not included on the Form 23 because they were fighting in the field.  (As noted above, however, the appellant did complete a Form 23.)  The signed another affidavit in June 2005, providing essentially the same information.  

J. Gonzalez and L. Tabaniag attested, in December 2003, that they knew of the Veteran's service in intelligence in the 11th infantry regiment.  

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The first request noted that the appellant was listed in the reconstructed recognized guerrilla roster, page 27, file 262, USAFIP North Luzon, but the NPRC certified, in January 2004, that he had no qualifying service; both the actual and alias names were provided at this time.  

Verification of the appellant's service was again requested from the NPRC in May 2009; this time, only the Veteran's actual name, as well as a spelling variant, were provided, and it was noted that he was not listed on the RRGR maintained at the Manila RO.  The NPRC responded, in September 2009, that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In February 2010, the NPRC again certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This time, the RO had provided the actual name, the spelling variant, and the alias; the NPRC's response included a handwritten notation that he was not listed under any of the names.  The RO's request again noted that he was not in the RRGR at the RO, but also attached his Form 23 [Enlisted Record and Affidavit for Philippine Army Personnel].  

Evidence received since this last verification request includes many duplicate copies of evidence previously submitted.  In addition, the Veteran submitted a copy of his testimony before Congress in April 2007 concerning the Filipino Veterans Equity Act of 2007.  He described his wartime experiences, and went on to provide a general statement in support of the Act.  He submitted a number of photographs of himself with other Filipino Veterans and with various dignitaries in Washington, DC.  

Applicable Law

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs.  38 U.S.C.A. §  107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").  

Analysis

As set forth above, the NPRC has certified, three separate times, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Two of these certifications, including the most recent, considered both the Veteran's actual name and the alias he states he used in service.  VA is bound by that certification. 

The appellant submitted a number of documents certifying his service in the United States Army Forces in the Philippines (USAFIP), during World War II, but all of these were prepared on Philippine Army forms.  Significantly, he did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

In September 2012, the appellant testified at a hearing before the undersigned.  He stated that the roster provided by the National Archives and Records Administration (NARA) establishes his guerrilla service.  This Reconstructed Guerrilla Troop Roster, however, is not verification of service, simply because it is stored at the NARA.  Rather, the NPRC reviews the records on file, and makes a determination as to whether there is qualifying service.  The document does not qualify, notwithstanding the signature by an American general.  In any event, the VA is bound by the NPRC certification, and does not have the authority to overturn the certification of a U.S. government agency on the basis of documents issued under the authority of the government of the Philippines.  

The Veteran also submitted a letter from a VA medical center, indicating he was eligible for treatment.  However, the regulation pertaining to entitlement to medical treatment for Filipino veterans does not include a requirement that his service be recognized by a U.S. military authority.  See 38 C.F.R. § 17.39(a) (2012).  

Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that government, including an old-age pension, is not sufficient for benefits administered by VA.  The Department of Veterans Affairs is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Similarly, the fact that the Veteran testified before Congress concerning the Filipino Veterans Equity Compensation Act does not mean that his own service qualifies for that benefit.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

To reiterate, the documents from the appellant, issued by the Philippine government, may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The fact that a copy of such a document is stored at NARA does not render it sufficient to establish entitlement to the benefit.  In this case, the NPRC has, on three occasions, determined that the appellant does not have qualifying service, and no evidence has been received since the last determination in February 2010 which would potentially change the NPRC's determination.  The NPRC has considered the documentation and nonetheless certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law is dispositive we do not address credibility.


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


